                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 1 of 15




                                                               1   Daniel Feder (SBN 130867)
                                                                   LAW OFFICES OF DANIEL FEDER
                                                               2   235 Montgomery Street Suite 1019
                                                               3   San Francisco, CA 94104
                                                                   Telephone: (415) 391-9476
                                                               4   Facsimile: (415) 391-9432
                                                                   daniel@dfederlaw.com
                                                               5
                                                                   Attorneys for Plaintiff,
                                                               6   SHAQUILLE STEWART ALEXANDER
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7   and all others similarly situated

                                                               8
                                                               9                                UNITED STATES DISTRICT COURT
                                                              10
              The Law Office of Daniel Feder




                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                              11
                                                              12
                                                                       SHAQUILLE STEWART ALEXANDER,                        Case No.:
                                                              13       on behalf of himself and all others similarly
                                                                       situated                                            CLASS ACTION COMPLAINT
                                                              14
                                                                              Plaintiffs,                                    1. Failure to Pay All Wages;
                                                              15
                                                                                                                             2. Failure to Provide Wages Upon
                                                                              v.                                                Separation of Employment;
                                                              16
                                                                       SAKS & COMPANY LLC; SAKS                              3. Willful Failure to Provide Accurate
                                                              17       INCORPORATED                                             Wage Statements and Maintain
                                                                                                                                Accurate Pay Records;
                                                              18
                                                                                                                             4. Unfair Business Practices in Violation
                                                                              Defendants.                                       of Cal. Business and Professions
                                                              19
                                                                                                                                Code, 17200, et seq.;
                                                              20                                                             5. Failure to Pay Overtime (Fair Labor
                                                                                                                                Standards Act, 29 U.S.C. § 201 et
                                                              21                                                                seq.)
                                                              22
                                                                                                                           DEMAND FOR JURY TRIAL
                                                              23
                                                              24
                                                              25          Plaintiff SHAQUILLE STEWART ALEXANDER (“Plaintiff”), on behalf of himself and
                                                              26   all other similarly situated persons, by and through his undersigned counsel, allege upon personal
                                                              27   knowledge as to himself and upon information and belief as to other matters, as follows:
                                                              28

                                                                                                                       1
                                                                                                     CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 2 of 15




                                                               1                                                INTRODUCTION
                                                               2          1. This is a class action lawsuit brought by Plaintiff on behalf of himself and all others
                                                               3   similarly situated. Defendants Saks & Company LLC., Saks Incorporated, (collectively refer as
                                                               4   “Defendants” hereafter) implemented an illegal policy requiring its non-exempt workers to wait in
                                                               5   line and undergo two off-the-clock security bag searches and clearance checks when they clock in
                                                               6   before the shift and after they have clocked out at the end of their shifts. These security bag
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7   searches are done for the sole benefit of Defendants. This waiting time constitutes compensable
                                                               8   time that was worked by the Plaintiff and Class Members. Plaintiff and other sales associates to
                                                               9   report to work at 8am every workday (one hour before clock in), to attend meetings to show new
                                                              10   product and top sales of the previous day. Defendants implemented a policy that the sales
              The Law Office of Daniel Feder




                                                              11   associates were prohibited from clocking in until a designated time not even a minute before. By
                                                              12   failing to pay for this time worked, Defendants have violated California law because Defendants
                                                              13   failed to pay for all hours worked by its employees, failed to pay overtime wages, and failed to
                                                              14   provide itemized wage statements as required by the California Labor Code and California
                                                              15   Industrial Wage Commission Wage Orders. Plaintiffs bring this lawsuit as a Rule 23 Class Action
                                                              16   to recover unpaid wages, overtime compensation, penalties, interest, injunctive relief, damages and
                                                              17   reasonable attorneys' fees and costs under, among other statutes, Cal. Lab. Code §§ 203, 226(e),
                                                              18   1194, and 1194.2, California Unfair Competition Law, Cal Bus. & Prof Code §§ 17200 et seq.
                                                              19          2. Defendants’ conduct also violates the Fair Labor Standards Act (“FLSA”), which
                                                              20   requires non-exempt employees to be compensated for all hours worked in excess of forty in a
                                                              21   workweek at one and one-half times their regular rate. 29 U.S.C. § 207(a). On behalf of themselves
                                                              22   and all others similarly situated employees, Plaintiff brings this action as a collective action under
                                                              23   the FLSA, 29 U.S.C. § 216(b). Members of the collective action are referred to hereinafter as the
                                                              24   “FLSA Class Members.”
                                                              25                                         JURISDICTION AND VENUE
                                                              26          3. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §
                                                              27   1331 because the action involves a federal statute, the FLSA, 29 U.S.C §§ 201, et seq. The Court
                                                              28   has supplemental jurisdiction over the state law wage and hour claims under 28 U.S.C. § 1367

                                                                                                                      2
                                                                                                      CLASS ACTION COMPLAINT
                                                                         Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 3 of 15




                                                               1   because those claims derive from a common nucleus of operative fact.
                                                               2           4. Personal jurisdiction is proper before this Court because Defendants have purposefully
                                                               3   availed themselves of the privileges of conducting activities in the state of California and
                                                               4   established minimum contacts sufficient to confer jurisdiction.
                                                               5           5. Venue is proper in the Northern District of California under 28 U.S.C.§1391(b)(2) in that
                                                               6   this is the judicial district in which a substantial part of the events or omissions giving rise to the
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7   claim occurred.
                                                               8                                                   THE PARTIES
                                                               9           6. Plaintiff is an individual over the age of 18 and is a resident of the State of California.
                                                              10   Plaintiff was hired as retail sales Associate of Defendants Saks & Company LLC., Saks
              The Law Office of Daniel Feder




                                                              11   Incorporated, (collectively “Defendants”) on June 25, 2019. Plaintiff was a non-exempt hourly
                                                              12   employee. Plaintiff began his employment with Saks on June 25, 2019 reporting to the Saks store
                                                              13   in Union Square, San Francisco. Plaintiff’s managers required Plaintiff and other sales associates
                                                              14   to report to work at 8am every workday (one hour before clock in), to attend meetings to show new
                                                              15   product and top sales of the previous day. Defendants implemented a policy that the sales
                                                              16   associates were prohibited from clocking in until a designated time not even a minute before.
                                                              17   Defendants require Plaintiff and other similarly situated persons to wait in line to undergo security
                                                              18   bag search before beginning and at end of shifts each workday. Defendants require Plaintiff and
                                                              19   other similarly situated persons clock in after security checks in the morning and clock out before
                                                              20   they undergo security checks at the end of shifts each workday. The amount of time it takes to
                                                              21   undergo the security checks is approximately 20 minutes on average. This amount of time could be
                                                              22   longer depending upon the number of other Defendants’ employees in line for the security checks.
                                                              23   Plaintiff and other similarly situated persons are not compensated for their waiting time.
                                                              24           7. This security clearance time should have been paid by Defendants because it constitutes
                                                              25   compensable time worked. During this time, Plaintiffs and the Class Members were at the
                                                              26   premises of Defendants and subject to the control of Defendants.
                                                              27           8. The Plaintiffs and Class Members were non-exempt employees and were paid on hourly
                                                              28   rate basis.

                                                                                                                       3
                                                                                                       CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 4 of 15




                                                               1          9. Under California law, the time spent undergoing the security clearance is compensable
                                                               2   time that should have been paid by Defendants. Frlekin v. Apple, Inc., 8 Cal. 5th 1038 (2020).
                                                               3          10. Likewise, under the FLSA, the time spent undergoing the security checks is
                                                               4   compensable time that should have been paid by Defendants. The security checks were required by
                                                               5   Defendants and Plaintiff and the Class Members were told in advance the time they were required
                                                               6   to be at the Defendants’ premises, controlled and required by Defendants, and undertaken
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7   primarily for the benefit of Defendants’ business.
                                                               8          11. When Plaintiff and class members worked more than eight hours in a day or forty hours
                                                               9   in a workweek, they were entitled to overtime pay.
                                                              10          12. The “FLSA Class Members” are all current and former hourly paid employees of
              The Law Office of Daniel Feder




                                                              11   Defendants who were not paid all hours worked in the three-year period before the filing of this
                                                              12   Complaint to the present.
                                                              13          13. The “California Class Members” are all current and former hourly paid employees of
                                                              14   Defendants who were not paid all hours worked in the four-year period before the filing of this
                                                              15   Complaint to the present.
                                                              16          14. The FLSA Class Members and California Class Members shall be collectively referred
                                                              17   to as “Class Members.”
                                                              18          15. Defendant SAKS & COMPANY LLC. is a corporation doing business in the State of
                                                              19   California.
                                                              20          16. Defendant SAKS INCORPORATED is a corporation doing business in the State of
                                                              21   California.
                                                              22          17. At all material times, Defendants were and are legally responsible for the unlawful
                                                              23   conduct, policies, practices, acts, and omissions as described and set forth in this Complaint, as the
                                                              24   employer of Plaintiff and the Class Members.
                                                              25                 FAIR LABOR STANDARDS ACT COLLECTIVE ACTION ALLEGATIONS
                                                              26          18. Plaintiff brings the FLSA collective claim described below on behalf of himself and all
                                                              27   other persons similarly situated pursuant to 29 U.S.C. §§ 207 and 216(b), specifically, on behalf
                                                              28   of: All Defendants’ Hourly Employees who worked in Defendants’ department stores in

                                                                                                                     4
                                                                                                     CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 5 of 15




                                                               1   California, who are or were employed within the three years preceding the filing of this action by
                                                               2   the Defendants, and who were: (a) not compensated for off-the-clock time spent waiting in security
                                                               3   screening lines before being allowed to leave the premises; and/or (b) were not fully compensated
                                                               4   for this time worked over forty hours per week at overtime rates (the “FLSA Collective Class”).
                                                               5          19. Plaintiff is unable to state the exact number of class members without discovery of
                                                               6   Defendants’ books and records but estimate the class to exceed several hundreds individuals.
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7          20. Defendant improperly benefited from Plaintiff’s and the FLSA Collective Class
                                                               8   members' uncompensated work while waiting in lengthy security check lines and undergoing
                                                               9   personal package and bag searches. Defendants failed to pay Plaintiff and members of the FLSA
                                                              10   Collective Class time-and-one-half their regular rate of pay for hours worked beyond forty hours in
              The Law Office of Daniel Feder




                                                              11   a workweek.
                                                              12          21. Defendants’ unlawful conduct has been widespread, repeated and consistent. Moreover,
                                                              13   Defendants’ conduct was willful and in bad faith and has caused significant damages to Plaintiff
                                                              14   and the FLSA Collective Class.
                                                              15          22. Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
                                                              16   the FLSA Collective Class, and, as such, notice should be sent out to the FLSA Collective Class.
                                                              17   There are numerous similarly situated, current and former employees of the Defendants who have
                                                              18   been denied wages in violation of the FLSA who would benefit from the issuance of a Court
                                                              19   supervised notice of the present lawsuit and the opportunity to join in the action. Those similarly
                                                              20   situated employees are known to Defendants and are readily identifiable through Defendants’
                                                              21   records.
                                                              22                         CALIFORNIA STATE CLASS ACTION ALLEGATIONS
                                                              23          23. Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules of
                                                              24   Civil Procedure on behalf of the California Class, which is comprised of: All current and former
                                                              25   hourly paid employees of Defendants who (1) not compensated for off-the-clock time spent
                                                              26   waiting in security screening lines before being allowed to leave the premises; and/or (2) were
                                                              27   required to report to work at one hour before clock in to attend meetings and were prohibited from
                                                              28   clocking in until a designated time; and (3) were not fully compensated for this time worked over

                                                                                                                     5
                                                                                                     CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 6 of 15




                                                               1   forty hours per week at overtime rates during at least one week in California in the four-year
                                                               2   period before the filing of this Complaint to the present.
                                                               3          24. Numerosity. The number of members in the California Class is believed to exceed forty
                                                               4   and in fact, is likely to be in the hundreds. This volume makes bringing the claims of each
                                                               5   individual member of the class before this Court impracticable. Likewise, joining each individual
                                                               6   member of the California Class as a plaintiff in this action is impracticable. Furthermore, the
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7   identity of the members of the California Class will be determined from Defendants’ records, as
                                                               8   will the compensation paid to each of them. As such, a class action is a reasonable and practical
                                                               9   means of resolving these claims. To require individual actions would prejudice the California
                                                              10   Class and Defendants.
              The Law Office of Daniel Feder




                                                              11          25. Typicality. Plaintiff’s claims are typical of the California Class because like the
                                                              12   members of the California Class, Plaintiff was subject to Defendants’ uniform policies and
                                                              13   practices and were compensated in the same manner as others in the California Class. Defendants
                                                              14   failed to pay the California Class Members for all hours they worked. Additionally, members of
                                                              15   the California Class worked substantially more than eight (8) hours in a day and forty (40) hours in
                                                              16   a week as non-exempt employees. Further, the California Class Members were not paid the correct
                                                              17   overtime wages as a result of Defendants incorrectly calculating the regular rates of pay.
                                                              18   Moreover, the California Class Members each received wage statements that failed to comply with
                                                              19   California law. Thus, Plaintiff and the California Class have been uncompensated and/or under-
                                                              20   compensated as a result of Defendants’ common policies and practices that failed to comply with
                                                              21   California law. As such, Plaintiff’s claims are typical of the claims of the California Class. Plaintiff
                                                              22   and all members of the California Class sustained damages arising out of and caused by
                                                              23   Defendants’ common course of conduct in violation of law as alleged herein.
                                                              24          26. Adequacy. Plaintiff is a representative party who will fairly and adequately protect the
                                                              25   interests of the California Class because it is in his interest to effectively prosecute the claims
                                                              26   herein alleged in order to obtain the unpaid wages and penalties required under California law.
                                                              27   Plaintiff has retained attorneys who are competent in both class actions and wage and hour
                                                              28   litigation. Plaintiff does not have any interest that may be contrary to or in conflict with the claims

                                                                                                                      6
                                                                                                      CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 7 of 15




                                                               1   of the California Class he seeks to represent.
                                                               2          27. Commonality. Common issues of fact and law predominate over any individual
                                                               3   questions in this matter. The common issues of fact and law include, but are not limited to:
                                                               4              a. Whether Plaintiff and the California Class are entitled to compensation for the time
                                                               5      spent in the security clearance and time spent in the meetings before clock in;
                                                               6              b. The amount of time spent in the security clearance and meetings;
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7              c. Whether Plaintiff and the California Class are entitled to compensation for the time
                                                               8      spent in the security clearance and in meetings before clock in;
                                                               9              d. Whether Plaintiff and the California Class worked more than eight (8) hours in a day
                                                              10      and/or worked more than forty (40) hours in a workweek;
              The Law Office of Daniel Feder




                                                              11              e. Whether Defendants failed to pay Plaintiff and the California Class wages for all
                                                              12      hours worked;
                                                              13              f. Whether Defendants failed to include all payments to Plaintiff and California Class in
                                                              14      the calculation of the regular rate of pay;
                                                              15              g. Whether Defendants failed to keep accurate records of employees' hours of work,
                                                              16      hourly wages, and hourly rates, and failed to timely furnish each Class Member with a
                                                              17      statement accurately showing the total number of hours worked, hourly rates, and wages
                                                              18      earned each pay period;
                                                              19              h. Whether Defendants failed to timely pay employees unpaid wages and overtime due
                                                              20      upon their separation from employment with Defendant;
                                                              21              i. Whether Plaintiff and the California Class are entitled to compensatory damages;
                                                              22              j. The proper measure of damages sustained by Plaintiff and the California Class; and
                                                              23              k. Whether Defendants’ conduct was “willful.”
                                                              24          28. Superiority. A class action is superior to other available means for the fair and efficient
                                                              25   adjudication of this lawsuit. Even in the event any member of the California Class could afford to
                                                              26   pursue individual litigation against a company the size of Defendants, doing so would unduly
                                                              27   burden the court system. Individual litigation would magnify the delay and expense to all parties
                                                              28   and flood the court system with duplicative lawsuits. Prosecution of separate actions by individual

                                                                                                                     7
                                                                                                     CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 8 of 15




                                                               1   members of the California Class would create the risk of inconsistent or varying judicial results
                                                               2   and establish incompatible standards of conduct for Defendants.
                                                               3          29. Without a class action, Defendants will retain the benefit of its wrongdoing and will
                                                               4   continue a course of action that will result in further damages to Plaintiff and the California Class.
                                                               5                                     FIRST CLAIM FOR RELIEF
                                                               6                                         Failure to Pay all Wages
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7                      Violation Cal. Labor Code §§ 204, 1194, 1194.2, 1197, 1198
                                                               8                              On Behalf of Plaintiff and the California Class
                                                               9          30. Plaintiffs incorporate by reference the allegations set forth above as though fully
                                                              10
              The Law Office of Daniel Feder




                                                                   restated herein.
                                                              11          31. Under California law, Defendants were required to pay wages for each hour worked,
                                                              12   and overtime wages when non-exempt employees work over eight (8) hours a day or forty (40)
                                                              13   hours in a week by calculating the hourly rate and then computing the overtime premium amount
                                                              14   owed. Specifically, California law requires employers to pay their employees a minimum wage for
                                                              15   all hours worked, which is defined as the “time during which an employee is subject to the control
                                                              16   of an employer, and includes all the time the employee is suffered or permitted to work, whether or
                                                              17   not required to do so.” Frlekin v. Apple, Inc., 8 Cal. 5th 1038 (2020). Section 4 of the applicable
                                                              18   Industrial Welfare Commission Order requires Defendants to pay non-exempt employees at least
                                                              19   at the minimum wage set forth therein for all hours worked, which consist of all hours that an
                                                              20   employer has actual or constructive knowledge that employees are working.
                                                              21          32. Defendants failed to compensate the Plaintiff and the California Class Members for all
                                                              22   hours that they worked. As noted above, the Plaintiff and California Class Members were not paid
                                                              23   for the time they spent for all security clearance and for meetings prior to clock in before their
                                                              24   designated schedules. As a result, Plaintiff and Class Members are entitled to compensation for all
                                                              25   hours worked, but not paid, during the statutory period covered by this lawsuit. The Plaintiff and
                                                              26   Class Members are also entitled to reasonable attorneys' fees, interest, and costs of suit.
                                                              27          33. The California Class Members, including Plaintiff, have been deprived of their
                                                              28   rightfully earned wages as a direct and proximate result of Defendants’ company-wide policies and
                                                                                                                      8
                                                                                                      CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 9 of 15




                                                               1   practices. Defendants have knowingly and willfully refused to perform their obligations to
                                                               2   compensate Plaintiff and the California Class for all wages earned and all hours worked, in
                                                               3   violation of California law.
                                                               4          34. As a direct result, Plaintiff and the California Class have suffered, and continue to
                                                               5   suffer, substantial losses related to the use and enjoyment of such wages. Defendants regularly,
                                                               6   willfully, and repeatedly failed and continues to fail to make, keep, and preserve accurate time
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7   records required by the California Labor Code §§ 226 and 1174, with respect to the Plaintiff and
                                                               8   Class Members. Through this unlawful course of conduct, Defendants have deprived and continues
                                                               9   to deprive Plaintiff and the California Class Members of records necessary to calculate with
                                                              10   precision the compensation due to them.
              The Law Office of Daniel Feder




                                                              11                                   SECOND CLAIM FOR RELIEF
                                                              12                            Willful Failure to Pay all Wages Upon Separation
                                                              13                                    Cal. Labor Code §§ 201, 202, 203
                                                              14                              On Behalf of Plaintiff and the California Class
                                                              15          35. Plaintiffs incorporate by reference the allegations set forth above as though fully
                                                              16   restated herein.
                                                              17          36. California Labor Code §§ 201 and 202 require that employers pay all employees all
                                                              18   wages immediately upon employer termination or within 72 hours after employee resignation.
                                                              19   California Labor Code § 203 provides that in instances that an employer willfully fails to pay all
                                                              20   wages owing within the proscribed time limits, the employer must continue to pay the subject
                                                              21   employee wages until the wages are paid in full. An employee need not prove malice or
                                                              22   intentional conduct in establishing a claim for waiting time penalties, but rather must merely
                                                              23   establish that the employer did not pay as it was obligated to do.
                                                              24          37. Where an employer willfully fails to pay discharged or resigning employees all wages
                                                              25   due as required under the California Labor Code, the employer is liable to such employees under
                                                              26   California Labor Code § 203 for waiting time penalties in the amount of one (1) day's
                                                              27   compensation at the employees' regular rate of pay for each day the wages are withheld, up to
                                                              28   thirty (30) days.
                                                                                                                     9
                                                                                                     CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 10 of 15




                                                               1          38. During all relevant times, Defendants knowingly and willfully violated California
                                                               2   Labor Code §§ 201 and 202 by failing to pay Plaintiff and California Class members who are no
                                                               3   longer employed by Defendants all wages owed as alleged herein. Defendants are therefore liable
                                                               4   to Plaintiff and California Class members who are no longer employed by Defendants for waiting
                                                               5   time penalties as required by California Labor Code §§ 203 and 218.
                                                               6          39. Plaintiff on behalf of himself and on behalf of California Class members who are no
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7   longer employed by Defendants, respectfully request that the Court award all waiting time
                                                               8   penalties due, and the relief requested below in the Prayer for Relief.
                                                               9                                     THIRD CLAIM FOR RELIEF
                                                              10
              The Law Office of Daniel Feder




                                                                       Willful Failure to Provide Accurate Wage Statements and Maintain Accurate Pay Records
                                                              11                                     Cal. Labor Code § 226(a), (e), (g)
                                                              12                              On Behalf of Plaintiff and the California Class
                                                              13          40. Plaintiffs incorporate by reference the allegations set forth above as though fully
                                                              14   restated herein.
                                                              15          41. California Labor Code § 226(a) sets forth numerous “accurate” items which a company
                                                              16   must furnish to its employees with their paychecks (“paystubs”), and which it must maintain for a
                                                              17   period of not less than three years. Included in those items are numerous items that Defendants did
                                                              18   not accurately provide and retain. These items include, but are not limited to: (1) a statement of
                                                              19   accurate gross wages earned by the employee; (2) a statement of total hours worked the employee;
                                                              20   (3) a statement of net wages earned; and (4) all applicable hourly rates in effect during the pay
                                                              21   period and the corresponding number of hours worked at each hourly rate by the employee.
                                                              22          42. Defendants knowingly and intentionally failed to provide accurate information in both
                                                              23   paystubs and in its records to Plaintiff and each California Class Member with timely, itemized
                                                              24   wage statements that accurately reflect among other things the total number of hours worked,
                                                              25   hourly rate and wage earned as mandated by the California Labor Code§ 226(a).
                                                              26          43. As a direct and proximate result of Defendants, and each of their failure to provide
                                                              27   accurate information to Plaintiff and the California Class Members about working hours and wages
                                                              28   owing, Plaintiffs were injured in an amount to be proven at trial, but not less than $50 for the initial
                                                                                                                     10
                                                                                                      CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 11 of 15




                                                               1   pay period in which these violations occurred and an additional $100 per pay period thereafter
                                                               2   pursuant to Labor Code § 226(e).
                                                               3          44. Plaintiff and the California Class are also entitled to reasonable attorneys’ fees and
                                                               4   costs in the prosecution of this action, and Plaintiff therefore seeks attorneys’ fees and costs under
                                                               5   all applicable provisions of law.
                                                               6                                    FOURTH CLAIM FOR RELIEF
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7                                       Unfair Business Acts and Practices
                                                               8                            Cal. Business & Professions Code § 17200 et seq.
                                                               9                                On Behalf of Plaintiff and the California Class
                                                              10
              The Law Office of Daniel Feder




                                                                          45. Plaintiffs incorporate herein by reference each and every allegation contained in this
                                                              11   complaint as though fully set forth herein.
                                                              12          46. Plaintiff further bring this action on behalf of himself and as a representative pursuant
                                                              13   to the Business and Professions Code, sections 17200, et seq., seeking restitution and/or
                                                              14   disgorgement of monies owed for regular, minimum, and overtime wages, failing to provide
                                                              15   itemized wage statements, and failing to pay all wages upon termination.
                                                              16          47. Plaintiffs allege that the following practices of Defendants are unlawful and unfair
                                                              17   business practices pursuant to Business and Professions Code §§ 17200, et seq.: 1) failing to pay
                                                              18   Plaintiffs overtime wages; 2) failing to pay Plaintiff all hours worked; 3) failing to pay wages
                                                              19   owed upon separation; 4) failing to maintain accurate pay records and to provide employees with
                                                              20   adequate paystubs, and 5) unjustly enriching themselves due to the same.
                                                              21          48. The Unfair Competition Law prohibits all unfair competition, which is defined as "any
                                                              22   unlawful, unfair or fraudulent business act or practice." Plaintiff, on behalf of himself and the
                                                              23   California Class Members have standing to bring this claim because they have suffered injuries in
                                                              24   fact and has lost money as a result of Defendant’s unfair competition.
                                                              25          49. Plaintiff, on behalf of himself and the California Class Members are seeking restitution
                                                              26   for Defendant’s failure to pay employees regular, minimum and overtime wages, and failure to
                                                              27   provide meal and rest periods.
                                                              28          50. Defendants have inequitably and unlawfully conspired, agreed, arranged, and combined
                                                                                                                      11
                                                                                                        CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 12 of 15




                                                               1   to violate California labor laws, as alleged herein.
                                                               2          51. Pursuant to Business and Professions Code §§ 17071 and 17075, the failure of
                                                               3   Defendants to pay all wages, including overtime wages, is admissible as evidence of Defendants’
                                                               4   intent to violate the California Unfair Practices and Unfair Competition Laws.
                                                               5          52. As a direct and proximate result of the unfair, unlawful, and/or fraudulent business
                                                               6   practices alleged herein, through the four-year statute of limitations periods, Plaintiff and
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7   California Class Members have been denied due wages, all to their detriment and all to
                                                               8   Defendants’ illegal economic advantage.
                                                               9          53. The Business and Professions Code provides that the Court may restore to an aggrieved
                                                              10   party any money or property acquired by means of unlawful and unfair business practices. Plaintiff
              The Law Office of Daniel Feder




                                                              11   and California Class Members seek restitution and disgorgement of all unpaid wages owing to
                                                              12   them, in an amount according to proof that the Defendants have enjoyed as a result of the unfair
                                                              13   business practices alleged herein.
                                                              14                                         FIFTH CLAIM FOR RELIEF
                                                              15                                              Failure to Pay Overtime
                                                              16                                Fair Labor Standards Act, 29 U.S.C. § 201 et seq.
                                                              17                              On Behalf of Plaintiff and the FLSA Collective Class
                                                              18          54. Plaintiffs incorporate herein by reference each and every allegation contained in this
                                                              19   complaint as though fully set forth herein.
                                                              20          55. At all relevant times, Defendants have been, and continue to be, an “employer”
                                                              21   engaged in interstate commerce and/or in the production of goods for commerce, within the
                                                              22   meaning of the FLSA, 29 U. S.C. § 203. At all relevant times, Defendants have employed and
                                                              23   continue to employ, employees, including Plaintiff and the FLSA Class Members, as defined by
                                                              24   the FLSA.
                                                              25          56. The FLSA requires each covered employer such as the Defendants to compensate all
                                                              26   non-exempt employees at a rate of not less than one and one-half times the regular rate of pay for
                                                              27   work performed in excess of forty hours per workweek.
                                                              28          57. Plaintiff and the FLSA Class Members were entitled to be paid overtime compensation

                                                                                                                     12
                                                                                                        CLASS ACTION COMPLAINT
                                                                        Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 13 of 15




                                                               1   for all overtime hours worked at the rate of one and one-half times their regular rate of pay.
                                                               2          58. At all relevant times, Defendants required and/or permitted Plaintiff and the FLSA
                                                               3   Class Members to work in excess of forty (40) hours per workweek. Despite the hours worked by
                                                               4   them, Defendants willfully, in bad faith, and knowingly violated the FLSA, failed and refused to
                                                               5   pay Plaintiff and the FLSA Class Members the appropriate overtime wages for all compensable
                                                               6   time worked in excess of forty (40) hours per workweek. Plaintiff and the Class Members were not
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7   paid the full amount of overtime wages due under the FLSA as a result of Defendants’ failure and
                                                               8   refusal to classify the time spent in the security clearance and meetings prior to clock in as
                                                               9   compensable time. Plaintiff and the Class Members were also not paid the full amount of overtime
                                                              10   wages due under the FLSA as a result of Defendants’ failure and refusal to include all
              The Law Office of Daniel Feder




                                                              11   remuneration in the calculation of the regular rate of pay for purposes of paying overtime wages.
                                                              12   By failing to compensate Plaintiff and the FLSA Class Members at a rate of not less than one-and-
                                                              13   a-half times the regular rate of pay for work performed in excess of forty (40) hours in a
                                                              14   workweek, Defendants have violated the FLSA, 29 U.S.C. § 201 et seq., including 29 U.S.C. §
                                                              15   207(a). The foregoing conduct, as alleged, constitutes a willful violation of the FLSA, within the
                                                              16   meaning of 29 U.S.C. § 255(a).
                                                              17          59. Plaintiff and the FLSA Class Members seek recovery of their damages, unpaid wages,
                                                              18   unpaid overtime pay, liquidated damages, attorney's fees, costs and expenses.
                                                              19                                            PRAYER FOR RELIEF
                                                              20          Plaintiff, on behalf of himself and the FLSA Collective Class, pray that the Court:
                                                              21          a.        Allow Plaintiff to give notice of this collective action, or that the Court issue such
                                                              22                    notice, to the FLSA Class Members as defined herein so that such persons shall
                                                              23                    be informed that this civil action has been filed, of the nature of the action, and of
                                                              24                    their right to join the FLSA collective suit if they believe they were denied unpaid
                                                              25                    wages;
                                                              26          b.         Certify that this action may proceed as a collective action under 29 U.S.C. §
                                                              27                    216(b) and class action under Fed. R. Civ. P. 23;
                                                              28          c.        Appointment of Plaintiff’s counsel as Lead Counsel for the FLSA Collective

                                                                                                                     13
                                                                                                      CLASS ACTION COMPLAINT
                                                                   Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 14 of 15




                                                               1               Class
                                                               2    d.         Order preliminary, permanent, mandatory injunctive relief prohibiting
                                                               3               Defendants, their officers, agents, and all those acting in concert with it, from
                                                               4               committing in the future those violations of law herein alleged;
                                                               5    e.         Find that Defendants’ policies and/or practices described above violate the FLSA;
                                                               6    f.         An award of damages, liquidated damages, restitution, and/or statutory penalties
235 Montgomery Street, Suite 1019 ♦ San Francisco, CA 94104




                                                               7               to be paid by Defendants for the claims alleged herein;
                                                               8    g.         An award interest, costs, and expenses, including reasonable attorneys' fees and
                                                               9               expert fees; and
                                                              10    h.         All such other relief the Court deems just and proper.
              The Law Office of Daniel Feder




                                                              11    Plaintiff, on behalf of himself and the California Class Members, pray that the Court:
                                                              12    a. Certification of this action as a class action pursuant to Federal Rule 23 and the
                                                              13         appointment of Plaintiff as the representative of the California Class and Plaintiff's
                                                              14         counsel as Lead Counsel for the California Class;
                                                              15    b. An award to Plaintiff and California Class members of damages for the amount of
                                                              16         unpaid overtime in addition to interest subject to proof;
                                                              17    c.   An award to Plaintiff and California Class members of any waiting time penalties
                                                              18         under § 203 et seq. of the California Labor Code;
                                                              19    d. An award to Plaintiff and California Class members of any itemized wage statement
                                                              20         penalties under § 226 of the California Labor Code;
                                                              21    e. An award to Plaintiff and California Class members of restitution under the UCL;
                                                              22    f. An award of pre- and post-judgment interest on all monetary relief prayed for above, as
                                                              23         may be permitted by law;
                                                              24    g.   An award of reasonable attorneys' fees pursuant to sections 226(e) and 1194 of the
                                                              25         California Labor Code and/or pursuant to Cal. Code of Civ. Procedure section 1021.5;
                                                              26    h. An award of costs of suit;
                                                              27    i. A declaratory judgment that the practices complained of herein are unlawful under the
                                                              28         California Labor Code and/or the UCL, and injunctive relief requiring termination or

                                                                                                               14
                                                                                                  CLASS ACTION COMPLAINT
Case 4:21-cv-02384-DMR Document 1 Filed 04/01/21 Page 15 of 15
